DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination, in the “Request for Continued Examination (RCE)” filed on 11/04/2022, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
Status of Claims
1. 	Applicant's amendment of claim 1, 3, 4, 6, 8, 10, 13, and 15, cancellation of claim 2, 5, 7, and 11-12, and additions of new claims 21-22 in “Claims” filed on 11/04/2022 with the “Request for Continued Examination (RCE)” filed on 11/04/2022, have been acknowledged and entered by Examiner.
This office action considers claims 1, 3-4, 6, 8-10, and 13-22 pending for prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (114; Fig 6; [0092]) = (element 114; Figure No. 6; Paragraph No. [0092]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 15-19 and 22 are rejected under 35 U.S.C.103 as being unpatentable over Bentley et al. (US 20180331213 A1; hereinafter Bentley), in view of Zhang et al. (US 9530863 B1; hereinafter Zhang) and Zang et al. (US 20200091143 A1; hereinafter Zang), in view of the following statement. 
Regarding claim 15, Bentley teaches a vertical fin field effect transistor device (see the entire document, specifically Fig. 1A+; [0025+], and as cited below), comprising: 
a vertical fin ({104, 106, 108}; Fig. 15B in view of Fig. 3B; see [0030, 0036, 0042-0043], where the channel fin portion comprises of 104,106,108) on a substrate (100; see [0030]); 
a gate dielectric layer (162; Fig. 15B; see [0039]) on the vertical fin ({104, 106, 108}); 
a two component dielectric spacer ({122, 132}; Fig. 15B in view of Fig. 4B; see [0026, 0038, 0058]) comprising a gate plug (122; Fig. 15B in view of Fig. 4B; see [0026, 0038, 0058]) of a high-k dielectric material (see [0026, 0038, 0058]; see [0058], for high-k dielectric material) around an upper portion of the vertical fin ({104, 106, 108}), wherein the gate plug (122; Fig. 15B in view of Fig. 4B; see [0026, 0038, 0058]) (see below for “has a concave-convex shape”), and a dielectric collar (132; Fig. 15B; see [0038]) (see below for “of a low-k dielectric material”) on the gate plug (122); and 
a top source/drain (140; see [0036]) on the vertical fin ({104, 106, 108}).  
As noted above, Bentley does not expressly disclose “(wherein the gate plug) has a concave-convex shape”.
However, the Applicant has not presented persuasive evidence that the claimed “wherein the gate plug has a concave-convex shape” is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without wherein the gate plug has a concave-convex shape). Also, the Applicant has not shown that “wherein the gate plug has a concave-convex shape” produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art. Instead, paragraph [0073] of the instant disclosure discloses merely states that “The gate plugs 190 can have a convex- concave shape due to the curved surfaces of the grooves 179 and etch-back process”. Therefore, no rationale is given that the invention will not function without “wherein the gate plug has a concave-convex shape”. Thus, the claimed “wherein the gate plug has a concave-convex shape” is not critical to the invention. 
Examiner would like to note that MPEP §2144.04.IV(B) guideline, where change of shape is a Legal Precedent as Source of Supporting Rationale. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In view of the above, as there is no persuasive evidence that the particular configuration of “wherein the gate plug has a concave-convex shape” is significant. Thus, the claimed limitation of “wherein the gate plug has a concave-convex shape” is a matter of choice which a person of ordinary skill in the art would have found obvious as per MPEP §2144.04.IV(B) guideline. Therefore, the claimed limitation of “wherein the gate plug has a concave-convex shape” is not patentable over Bentley.
Also, as noted above, Bentley does not expressly disclose “(wherein the dielectric collar is) a low-K dielectric material (on the gate plug)”.
However, in the analogous art, Zhang teaches vertical transistor devices ([Title]), wherein (Fig. 2A+; C5 L15+) a low-k sidewall spacer (136; Fig. 2P; C8 L66-67 to C9 L1-7) formed over recessed spacers (120R), where low-k sidewall spacers (136; Fig. 2P; C8 L66-67 to C9 L1-7) were formed by depositing a layer of spacer material (e.g., an insulating material having a dielectric constant of 5.5 or less, such as SiOCN, SIBCN).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dielectric material of the liner layer of Bentley with the low-k sidewall spacer material of Zhang, and thereby, modified Bentley’s (by Zhang) device will have wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) is a low-K dielectric material (in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) on the gate plug (Bentley 122).	
The ordinary artisan would have been motivated to modify Bentley in the manner set forth above, at least, because this inclusion provides low-k sidewall spacers comprising of SiOCN or SIBCN (Zhang C8 L66-67 to C9 L1-7), where low-k materials provide the advantage of reducing parasitic capacitance (Zang [0025]).
Regarding claim 16, modified Bentley (by Zhang and Zang) teaches all of the features of claim 15. 
Modified Bentley (by Zhang and Zang) further teaches wherein the gate plug (Bentley 122; Fig. 15B; see [0026, 0038, 0058]) is a high-K dielectric material (see [0026, 0038, 0058]; see [0058], for high-k dielectric material) (see below for “that enhances”) gate (see [0038-0039]) (see below for “coupling to”) a device channel (see [0026-0028, 0038-0039]).
In regards to “wherein the gate plug is a high-K dielectric material that enhances gate coupling to a device channel” (emphasis added), it is the Examiner’s position that the limitation of " wherein the gate plug is a high-K dielectric material that enhances gate coupling to a device channel” is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Bentley has all of the structural limitations of the claimed invention the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
As per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Bentley teaches the claimed structure, as detailed above. Thus, Bentley teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 17, modified Bentley (by Zhang and Zang) teaches all of the features of claim 16. 
Modified Bentley (by Zhang and Zang) further teaches wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) is a low-K dielectric material (in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) selected from the group consisting of carbon doped silicon oxide P201801552US02 (M2085 D)(SiO:C), fluorine doped silicon oxide (SiO:F), silicon boron carbonitride (SiBCN), silicon oxycabonitride (SiOCN), and combinations thereof (in view of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7; SiOCN). 
Regarding claim 18, modified Bentley (by Zhang and Zang) teaches all of the features of claim 17. 
Modified Bentley (by Zhang and Zang) further comprising a gate electrode (Bentley 160; Fig. 15B; see [0039]) on the gate dielectric layer (Bentley 162; Fig. 15B; see [0039]), wherein the dielectric collar (Bentley 132; Fig. 15B; see [0038] in view of material of Zhang 136; Fig. 2P; C8 L66-67 to C9 L1-7) is between the top source/drain (Bentley 140; see [0036]) and the gate electrode (Bentley 160; [0039]).  
Regarding claim 19, modified Bentley (by Zhang and Zang) teaches all of the features of claim 18. 
Modified Bentley (by Zhang and Zang) further comprising an extension region (Bentley 108; Fig. 15B in view of Fig. 3B; [0030, 0036, 0042-0043]) in the vertical fin (Bentley {104, 106, 108}; Fig. 15B in view of Fig. 3B; see [0030, 0036, 0042-0043]) adjacent to the gate plug (Bentley 122; Fig. 15B in view of Fig. 4B; see [0026, 0038, 0058]).
Regarding claim 22, modified Bentley (by Zhang and Zang) teaches all of the features of claim 15. 
Modified Bentley (by Zhang and Zang) further teaches wherein the top source/drain (Bentley 140; Fig. 15B; see [0036]) is surrounded by the (Bentley 132; Fig. 15B; see [0038]).
Allowable Subject Matter
3.	Claim 1 as written has allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art failed to disclose or reasonably suggest the limitations of claim 1 (the individual limitations may be found just not in combination). Dependent Claims 3-4, 6, and 8-9 are allowable due to their dependency on Claim 1.
4.	Claim 10 as written has allowable subject matter. The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art failed to disclose or reasonably suggest the limitations of claim 10 (the individual limitations may be found just not in combination). Dependent Claims 13-14 and 21 are allowable due to their dependency on Claim 10.
5.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  A search of the prior art failed to disclose or reasonably suggest the limitations of claim 20 (the individual limitations may be found just not in combination).
Response to Arguments
	The finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114 in respect with the request for continued examination, in the “Request for Continued Examination (RCE)” filed on 08/09/2018, under 37 CFR 1.114
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 11/04/2022 have been fully considered, but they are not persuasive, because of the following: Applicant's amendments of claim 15 necessitated the shift in new grounds of rejection detailed in sections, above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMAR F MOJADDEDI/Examiner, Art Unit 2898